Samuel A. Spiegel, J.
Application to direct the respondent to issue an on-premises pistol license is granted only to the extent of directing respondent to make a final determination on petitioner’s application within 45 days after service of a copy of the order to be settled hereon. It is clear that respondent has failed to act, although he has had a considerable period of time to máke a determination. In these circumstances, the court does not rule on whether the application should be granted, but only that a determination is required to be made within a reasonable time.